Cite as 2014 Ark. App. 414



                ARKANSAS COURT OF APPEALS

                                     DIVISION IV
                                     No. CR-13-791

                                              Opinion Delivered   June 18, 2014

 ANTHONY C. GRANGER           APPEAL FROM THE CRITTENDEN
                   APPELLANT COUNTY CIRCUIT COURT
                              [NO. CR-2007-739]
 V.
                              HONORABLE RALPH WILSON, JR.,
 STATE OF ARKANSAS            JUDGE
                     APPELLEE
                              AFFIRMED; MOTION TO
                              WITHDRAW GRANTED


                            RHONDA K. WOOD, Judge

      This is a no-merit brief from the revocation of Anthony Granger’s suspended

sentence. No pro se points have been filed. We affirm the revocation and grant counsel’s

motion to withdraw.

      In 2007, Granger pleaded guilty to first-degree criminal mischief and theft of

property. The circuit court sentenced him to 36 months’ imprisonment and 120 months’

suspended imposition of sentence. The State filed a petition to revoke the suspended

sentence in April 2013. The petition alleged that Granger had violated the conditions of

his suspended sentence by failing to pay fines and restitution and committing various new

crimes.

      A hearing took place wherein the circuit court found that Granger had violated his

conditions by failing to pay fines and restitution and committing the new crimes of

resisting arrest and possession of drug paraphernalia. It accordingly sentenced Granger to
                                Cite as 2014 Ark. App. 414


72 months in prison. The no-merit brief asserts that there is no meritorious basis to appeal

this decision. The brief also addresses the single adverse ruling (other than the revocation)

and makes the same argument.

       Under Anders v. California, 386 U.S. 738 (1967), and Ark. Sup. Ct. R. 4-3(k)(1)

(2013), appellate counsel may file a motion to withdraw on grounds that the appeal is

without merit. This motion should accompanied by an abstract and brief explaining why

any adverse rulings do not provide a meritorious ground for reversal. After examining the

no-merit brief and abstract, we agree that an appeal would be meritless. We further hold

that counsel has complied with our rules. We therefore grant the motion to withdraw and

affirm the revocation.

       Affirmed; motion to withdraw granted.

       HARRISON and GRUBER, JJ., agree.

       C. Brian Williams, for appellant.

       No response.




                                             2